Case 1:15-cv-03518-GBD Document 55 Filed 09/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONALD S. HERBST,

Plaintiff,

 

-against-
NYU HOSPITALS CENTER both individually and : 15 Civ. 3518 (GBD)
d/b/a LANGONE MEDICALCENTER d/b/a NYU
HOSPITAL FOR JOINT DISEASES; M.D.
NIRMAL C, TEJWANI,

Defendants.

GEORGE B. DANIELS, District Judge:

A jury trial is tentatively set to begin on June 21, 202 I.

Dated: September 30, 2020
New York, New York
SO ORDERED.

Gg, & Dirt

 

Gok Reap. DANIELS
TATES DISTRICT JUDGE

 
